Judge WALLACE
dissents, as follows:
I would not reach the merits of this appeal but would dismiss for lack of jurisdiction.
We have jurisdiction over appeals from all final decisions of the federal district courts. 28 U.S.C. § 1291. A final decision “is one that conclusively determines the pending claims of all the parties to the litigation, leaving nothing for the court to do but execute its decision.” Citizens Accord, Inc. v. Town of Rochester, 235 F.3d 126, 128 (2d Cir.2000). This Circuit has held that “[a]n order that adjudicates fewer than all of the claims remaining in the action, or adjudicates the rights and liabilities of fewer than all of the remaining parties, is not a final order unless the court directs the entry of a final judgment as to the dismissed claims or parties ‘upon an express determination that there is no just reason for delay.’ ” Id., quoting Fed. R.Civ.P. 54(b). However, “[a] judgment that disposes only of the complaint, while leaving a counterclaim pending, is not a final judgment.” Id.
The district court neither directed the entry of a final judgment on Jostens’ cross-claim nor certified Nelson’s state law claims for appeal pursuant to Rule 54(b). No separate judgment was filed as required by Federal Rule of Civil Procedure 58, and the district court did not find that Jostens abandoned its indemnity claim. Because this claim is pending in the district court, the order awarding a summary *26judgment against Nelson is non-final, and we therefore lack jurisdiction.
The motions panel held that because “Jostens has shown no interest in, and has no motive for, pursuing its indemnity claim,” the motions panel could “state with assurance that no further proceeding will occur in the district court.” Nelson v. Unum, 468 F.3d 117, 119 (2006). Not so. Jostens has an interest in being indemnified for the costs of filing procedural and substantive motions as well as participating in discovery. We can hardly fault Jostens for not pursuing its indemnity claim during the pendency the district court action, because Jostens had no such claim until the award of judgment.
That “[w]e are instructed to give Section 1291 a practical, as opposed to technical, construction,” id., citing Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949), does not require a different result. Res judicata or a limitations period potentially will bar Jostens from recovering on its indemnity claim in a subsequent action. And a dismissal would not deprive Nelson of an opportunity for us to review her state law claims. She could seek Rule 54(b) certification of those claims, or the district court could rule on Jostens’ cross-claim and properly enter a final judgment.